McCALEB, Justice.
The judgment in this case was read and signed on November 15, 1949 and, on the same day, defendant was granted an appeal returnable to this court on January 2, 1950. The appeal was perfected by the giving of bond but the transcript was not filed until January 11, 1950. Appellee now moves to dismiss the appeal on that ground.
The motion is well taken. It is established that where the appellant perfects the appeal and fails to file the transcript on or before the return day, or within the three day grace period following the return day (unless extended by order of the appellate court), he is conclusively presumed to have abandoned thfc appeal. Articles 587, 588, 589, 590, 883 and 884, Code of Practice; Whitney Central Trust & Savings Bank v. Greenwood Planting & Mfg. Co. Ltd., 146 La. 572, 83 So. 834, Dupierris v. Sparicia, 164 La. 290, 113 So. 851; Aaron v. Mizer, 196 La. 481, 199 So. 398 and McDermott v. Kilpatrick, 198 La. 1053, 5 So.2d 332.
The appeal is dismissed.